Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s election filed on May 12, 2022.
Claim 14 is withdrawn.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 14 directed to an invention non-elected without traverse.  Accordingly, claim 14 has been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose or make obvious the claimed invention including the following features:
checking at least a first electric parameter of at least one of said first electric motor and said second electric motor, and modifying the speed of the at least one of said first electric motor and said second electric motor with respect to the speed of the other of said first electric motor and said second electric motor depending on said at least said first electric parameter, to maintain a pre- determined ratio between the speed of the upper flexible member and the speed of the lower flexible member within a predetermined range.
The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harada et al. (US Pub. No. 2020/0247081) discloses a double facer comprising  a heating section with a plurality of hot plates and a cold traction section placed downstream of the heating section, but fails to disclose the allowable claim limitations recited above. 
Finke et al. (US Patent No. 6,110,092) discloses a first flexible member being driven by a first electric motor and a second flexible member being driven by a second electric motor (Col. 14, lns 24-42), but fails to disclose the allowable claim limitations recited above.   
Sissons et al. (US Patent No. 5,902,502) discloses a first flexible member and a second flexible member being driven by a single motor under the control of a controller (Col. 4,lns 36-46), but fails to disclose the allowable claim limitations recited above.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





June 8, 2022 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731